              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 1 of 22




          1   WO                                                                                   MDR

          2
          3
          4
          5
          6                      IN THE UNITED STATES DISTRICT COURT
          7                           FOR THE DISTRICT OF ARIZONA
          8
          9    Cody Wilkins,                                 No. CV 20-08032-PCT-JAT (ESW)
         10                        Plaintiff,
         11    v.                                            ORDER
         12
               Officer Edmonson, et al.,
         13
                                   Defendants.
         14
         15          On February 7, 2020, Plaintiff Cody Wilkins, who is confined in the Yavapai
         16   County Detention Center, filed a pro se civil rights Complaint pursuant to 42 U.S.C.
         17   § 1983 (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 2). The Court will
         18   dismiss the Complaint with leave to amend.
         19   I.     Application to Proceed In Forma Pauperis and Filing Fee
         20          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
         21   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
         22   § 1915(b)(1). The Court will assess an initial partial filing fee of $24.00. The remainder
         23   of the fee will be collected monthly in payments of 20% of the previous month’s income
         24   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
         25   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
         26   government agency to collect and forward the fees according to the statutory formula.
         27   ....
         28   ....


JDDL-K
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 2 of 22




          1   II.    Statutory Screening of Prisoner Complaints
          2          The Court is required to screen complaints brought by prisoners seeking relief
          3   against a governmental entity or an officer or an employee of a governmental entity. 28
          4   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          5   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
          6   relief may be granted, or that seek monetary relief from a defendant who is immune from
          7   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
          8          A pleading must contain a “short and plain statement of the claim showing that the
          9   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
         10   not demand detailed factual allegations, “it demands more than an unadorned, the-
         11   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         12   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         13   conclusory statements, do not suffice.” Id.
         14          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         15   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         16   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         17   that allows the court to draw the reasonable inference that the defendant is liable for the
         18   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         19   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         20   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         21   allegations may be consistent with a constitutional claim, a court must assess whether there
         22   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         23          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         24   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         25   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         26   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         27   U.S. 89, 94 (2007) (per curiam)).
         28   ....


JDDL-K
                                                             -2-
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 3 of 22




          1          If the Court determines that a pleading could be cured by the allegation of other
          2   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
          3   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
          4   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
          5   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
          6   III.   Complaint
          7          In his four-count Complaint, Plaintiff names as Defendants Yavapai County Public
          8   Defender Harvel Golden and Yavapai County Detention Officers Edmonson, Lamb,
          9   Roberts, and Holdsworth. In his Request for Relief, Plaintiff seeks monetary damages, for
         10   Defendants Edmonson and Lamb to be held accountable for tampering with his mail, and
         11   for Defendants Roberts and Holdsworth to be fired and held responsible for their actions.
         12          In Count One, Plaintiff raises a “tampering with mail” claim. He alleges that on
         13   January 8, 2020, Defendant Edmondson brought him mail from the District Court, but the
         14   envelope had been unsealed and taped shut and the Application to Proceed In Forma
         15   Pauperis form that had been sent to Plaintiff was missing. Plaintiff asserts he contacted
         16   Defendant Lamb and asked why his mail had been opened and the form was missing.
         17   According to Plaintiff, Defendant Lamb told Plaintiff he had found other forms. Plaintiff
         18   claims that as soon as he told Defendant Lamb “he had committed a federal crime,”
         19   Defendant Lamb stated that no one wanted to handle Plaintiff’s mail or bring it to him and
         20   that he was “kidding around [and] that it was a joke.” Plaintiff contends Defendant Lamb
         21   “continued to lie.” Plaintiff alleges that when he requested to speak to a supervisor, his
         22   request was denied. Plaintiff claims his access to the courts was hindered and his ability
         23   to file a lawsuit was disrupted.
         24          In Count Two, Plaintiff alleges he was placed in imminent harm. He claims that at
         25   some point during his detention from June 1 to August 21, 2019, Defendant Roberts took
         26   Plaintiff out of his housing unit, escorted him to the hallway, and threatened that he “was
         27   going to have [Plaintiff’s] eyes blackened.” Plaintiff contends that after Defendant Roberts
         28   threatened him, Defendant Roberts turned off the television for a week and the air


JDDL-K
                                                         -3-
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 4 of 22




          1   conditioning for two weeks “in an attempt to try and get other inmates to hurt [Plaintiff]
          2   and ostracize [Plaintiff].” Plaintiff contends he was “psychologically damaged,” placed in
          3   “imminent danger,” subjected to a “hostile atmosphere,” and “punished in a cruel way.”
          4          In Count Three, Plaintiff alleges he was subjected to retaliation. He claims he
          5   requested new sheets because his sheet had blood on it, but the new sheet he received had
          6   strange stains on it and did not smell clean. Plaintiff contends he requested another sheet,
          7   but it was “lockdown hours at night” and his request was denied. He alleges he wanted to
          8   go to sleep, but could not, so he “kept pressing [the] call button to get new sheets and was
          9   denied.” Plaintiff claims that soon after, three officers took Plaintiff and his cellmate to a
         10   transfer cell, which did not have a bed, and left them in that cell for six hours. Plaintiff
         11   asserts he and his cellmate were banging on the door, and Defendant Holdsworth came into
         12   the cell, yelled at them to shut up, and threatened to taze them if they were not quiet.
         13   Plaintiff asserts he and his cellmate were yelling that there was no water in the cell and
         14   they were thirsty, but Defendant Holdsworth continued to threaten them and “did not meet
         15   [their] basic needs.” Plaintiff contends this was retaliation for Plaintiff and his cellmate
         16   “wanting basic things and detention officers not wanting to do it.” He asserts he was
         17   dehydrated and did not have running water for six hours, which caused “psychological
         18   abuse and physical torture.”
         19          In Count Four, Plaintiff alleges he was denied his Sixth and Fourteenth
         20   Amendment rights. He claims Defendant Golden waived Plaintiff’s right to a speedy trial
         21   against Plaintiff’s wishes, tried to pressure Plaintiff into a plea agreement even though
         22   Plaintiff repeatedly stated he was innocent, and tried to get Plaintiff to perjure himself in
         23   court. Plaintiff asserts Defendant Golden caused “undue process of law” and seriously
         24   injured Plaintiff’s case.
         25   IV.    Failure to State a Claim
         26          Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
         27   520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
         28   v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a


JDDL-K
                                                          -4-
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 5 of 22




          1   liberal interpretation of a civil rights complaint may not supply essential elements of the
          2   claim that were not initially pled. Id.
          3          To state a valid claim under § 1983, plaintiffs must allege that they suffered a
          4   specific injury as a result of specific conduct of a defendant and show an affirmative link
          5   between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
          6   371-72, 377 (1976). “A plaintiff must allege facts, not simply conclusions, that show that
          7   an individual was personally involved in the deprivation of his civil rights.” Barren v.
          8   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
          9          A.     Count One
         10          First, Plaintiff alleges Defendant Edmonson delivered the opened mail and
         11   Defendant Lamb informed Plaintiff that other copies of the missing form were available
         12   and that no one wanted to handle Plaintiff’s mail. Plaintiff does not, however, allege that
         13   either Defendant Edmonson or Lamb tampered with his mail.
         14          Second, although prisoners have a constitutional right to have their legal mail
         15   delivered to them uncensored and unread, Lemon v. Dugger, 931 F.2d 1465 (11th Cir.
         16   1991), mail from the courts is not legal mail and the “First Amendment does not prohibit
         17   opening such mail outside the recipient’s presence.” Hayes v. Idaho Corr. Ctr., 849 F.3d
         18   1204, 1211 (9th Cir. 2017).
         19          Finally, as a matter of standing for an access-to-courts claim, a plaintiff must show
         20   that he suffered an “actual injury”—i.e., “actual prejudice with respect to contemplated or
         21   existing litigation, such as the inability to meet a filing deadline or to present a claim.”
         22   Lewis v. Casey, 518 U.S. 343, 348 (1996) (citation omitted). A prisoner must demonstrate
         23   that defendants’ conduct frustrated or impeded him from bringing to court a nonfrivolous
         24   or arguable claim he wished to present. Id. at 353 and n.3.
         25          Plaintiff has failed to demonstrate that he suffered an actual injury from the
         26   Application to Proceed form being removed from the envelope.             Plaintiff indicates
         27   Defendant Lamb informed him that he had found other copies of the form. Moreover,
         28   Plaintiff filed an Application to Proceed In Forma Pauperis with his Complaint. Thus, it


JDDL-K
                                                         -5-
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 6 of 22




          1   appears that, at most, he suffered a minor delay in filing his lawsuit. This is insufficient to
          2   rise to the level of a constitutional violation. See Davis v. Goord, 320 F.3d 346, 352 (2d
          3   Cir. 2003) (“Mere ‘delay in being able to work on one’s legal action or communicate with
          4   the courts does not rise to the level of a constitutional violation.’”) (citations omitted); cf.
          5   Silva v. DiVittorio, 658 F.3d 1090, 1104 (9th Cir. 2011) (actual injury alleged where
          6   plaintiff claimed pending lawsuits had been dismissed as the result of defendants’ actions).
          7          Thus, the Court will dismiss without prejudice Count One and Defendants
          8   Edmonson and Lamb.
          9          B.     Count Two
         10          As to Plaintiff’s allegation that Defendant Roberts threatened him, this does not rise
         11   to the level of a constitutional violation. See Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir.
         12   1987) (defendants’ threats of bodily harm to convince plaintiff not to pursue legal redress
         13   were insufficient to state a claim under § 1983; “it trivializes the eighth amendment to
         14   believe a threat constitutes a constitutional wrong”); Oltarzewski v. Ruggiero, 830 F.2d
         15   136, 139 (9th Cir. 1987) (“‘[v]erbal harassment or abuse . . . is not sufficient to state a
         16   constitutional deprivation under 42 U.S.C. § 1983’” (quoting Collins v. Cundy, 603 F.2d
         17   825, 827 (10th Cir. 1979))); see also McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983)
         18   (“mere threatening language and gestures . . . do not, even if true, amount to constitutional
         19   violations” (quoting Coyle v. Hughes, 436 F. Supp. 591, 593 (W.D. Okla. 1977))).
         20          Regarding Plaintiff’s allegation that Defendant Roberts turned off the television and
         21   air conditioning in an attempt to get other inmates to hurt and ostracize Plaintiff, a pretrial
         22   detainee has a right under the Due Process Clause of the Fourteenth Amendment to be free
         23   from punishment prior to an adjudication of guilt. Bell v. Wolfish, 441 U.S. 520, 535
         24   (1979). “Pretrial detainees are entitled to ‘adequate food, clothing, shelter, sanitation,
         25   medical care, and personal safety.’” Alvarez-Machain v. United States, 107 F.3d 696, 701
         26   (9th Cir. 1996) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)). To state
         27   a claim of unconstitutional conditions of confinement against an individual defendant, a
         28   pretrial detainee must allege facts that show:


JDDL-K
                                                           -6-
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 7 of 22




          1                 (i) the defendant made an intentional decision with respect to
          2                 the conditions under which the plaintiff was confined;
                            (ii) those conditions put the plaintiff at substantial risk of
          3                 suffering serious harm; (iii) the defendant did not take
          4                 reasonable available measures to abate that risk, even though a
                            reasonable official in the circumstances would have
          5                 appreciated the high degree of risk involved—making the
                            consequences of the defendant’s conduct obvious; and (iv) by
          6
                            not taking such measures, the defendant caused the plaintiff’s
          7                 injuries.
          8   Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).
          9          Whether the conditions and conduct rise to the level of a constitutional violation is
         10   an objective assessment that turns on the facts and circumstances of each particular case.
         11   Id.; Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). However, “a de minimis
         12   level of imposition” is insufficient. Bell, 441 U.S. at 539 n.21. In addition, the “‘mere lack
         13   of due care by a state official’ does not deprive an individual of life, liberty, or property
         14   under the Fourteenth Amendment.” Castro v. County of Los Angeles, 833 F.3d 1060, 1071
         15   (9th Cir. 2016) (quoting Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). Thus, a
         16   plaintiff must “prove more than negligence but less than subjective intent—something akin
         17   to reckless disregard.” Id.
         18          A supported allegation that a correctional official made statements intending to
         19   incite inmates to attack another inmate may state a claim under the Eighth or Fourteenth
         20   Amendment. See, e.g., Northington v. Jackson, 973 F.2d 1518, 1525 (10th Cir. 1992)
         21   (allegation that officer intended to harm inmate by inciting inmates to beat him may
         22   constitute an excessive force claim; if inmate is able to prove such intent, “it is as if the
         23   guard himself inflicted the beating as punishment”); Valandingham v. Bojorquez, 866 F.2d
         24   1135, 1139 (9th Cir. 1989) (defendant officers calling plaintiff a “snitch” in presence of
         25   other inmates is material to § 1983 claim for denial of right not to be subjected to physical
         26   harm). However, Plaintiff does not allege that Defendant Roberts made any statements
         27   intending to incite the inmates to attack Plaintiff or that the inmates were aware that
         28   Defendant Roberts turned off the television and air conditioning as a result of something


JDDL-K
                                                          -7-
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 8 of 22




          1   Plaintiff did or to incite them to attack Plaintiff. Moreover, it does not appear Plaintiff
          2   suffered any harm from the inmates. Absent more, Plaintiff’s allegations are too vague
          3   and conclusory to state a threat to safety claim against Defendant Roberts.
          4          Thus, the Court will dismiss without prejudice Count Two and Defendant Roberts.
          5          C.     Count Three
          6          A viable claim of First Amendment retaliation contains five basic elements: (1) an
          7   assertion that a state actor took some adverse action against an inmate (2) because of
          8   (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise
          9   of his First Amendment rights (or that the inmate suffered more than minimal harm) and
         10   (5) did not reasonably advance a legitimate correctional goal. Rhodes v. Robinson, 408
         11   F.3d 559, 567-68 (9th Cir. 2005); see also Hines v. Gomez, 108 F.3d 265, 267 (9th Cir.
         12   1997) (retaliation claims requires an inmate to show (1) that the prison official acted in
         13   retaliation for the exercise of a constitutionally protected right, and (2) that the action
         14   “advanced no legitimate penological interest”).          The plaintiff has the burden of
         15   demonstrating that his exercise of his First Amendment rights was a substantial or
         16   motivating factor behind the defendants’ conduct. Mt. Healthy City School Dist. Bd. Of
         17   Educ. v. Doyle, 429 U.S. 274, 287 (1977); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d
         18   1310, 1314 (9th Cir. 1989).
         19          Plaintiff alleges Defendant Holdsworth retaliated against him for “wanting basic
         20   things” by yelling at Plaintiff, telling him to shut up, threatening to taze him if he did not
         21   be quiet, and leaving Plaintiff in a cell without water for six hours after Plaintiff claimed
         22   he was thirsty. As previously noted, mere threats do not rise to the level of a constitutional
         23   violation. In addition, Plaintiff does not allege that Defendant Holdsworth’s actions did
         24   not reasonably advance a legitimate penological goal.           See Bell, 441 U.S. at 546
         25   (“maintaining institutional security and preserving internal order and discipline are
         26   essential goals that may require limitation or retraction of the retained constitutional rights
         27   of both convicted prisoners and pretrial detainees.”). Moreover, Plaintiff does not allege
         28   Defendant Holdsworth’s conduct chilled the exercise of his First Amendment rights, and


JDDL-K
                                                           -8-
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 9 of 22




          1   it appears the only harm Plaintiff suffered from Defendant Holdsworth’s actions was the
          2   lack of water for six hours during the night. At best, this is a minimal harm. Thus, the
          3   Court will dismiss without prejudice Defendant Holdsworth and Count Three.
          4          D.     Count Four
          5          A prerequisite for any relief under 42 U.S.C. § 1983 is a showing that the defendant
          6   has acted under the color of state law. An attorney representing a criminal defendant does
          7   not act under color of state law. See Polk County v. Dodson, 454 U.S. 312, 325 (1981);
          8   see also Szijarto v. Legeman, 466 F.2d 864, 864 (9th Cir. 1972) (per curiam) (“[A]n
          9   attorney, whether retained or appointed, does not act ‘under color of’ state law.”). Thus,
         10   the Court will dismiss Defendant Golden and Count Four.
         11   V.     Leave to Amend
         12          For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
         13   a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first
         14   amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail
         15   Plaintiff a court-approved form to use for filing a first amended complaint. If Plaintiff fails
         16   to use the court-approved form, the Court may strike the amended complaint and dismiss
         17   this action without further notice to Plaintiff.
         18          Plaintiff must clearly designate on the face of the document that it is the “First
         19   Amended Complaint.” The first amended complaint must be retyped or rewritten in its
         20   entirety on the court-approved form and may not incorporate any part of the original
         21   Complaint by reference. Plaintiff may include only one claim per count.
         22          A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
         23   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
         24   1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
         25   as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
         26   original Complaint and that was voluntarily dismissed or was dismissed without prejudice
         27   is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
         28   F.3d 896, 928 (9th Cir. 2012) (en banc).


JDDL-K
                                                            -9-
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 10 of 22




          1              If Plaintiff files an amended complaint, Plaintiff must write short, plain statements
          2    telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name
          3    of the Defendant who violated the right; (3) exactly what that Defendant did or failed to
          4    do; (4) how the action or inaction of that Defendant is connected to the violation of
          5    Plaintiff’s constitutional right; and (5) what specific injury Plaintiff suffered because of
          6    that Defendant’s conduct. See Rizzo, 423 U.S. at 371-72, 377.
          7              Plaintiff must repeat this process for each person he names as a Defendant. If
          8    Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
          9    injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
         10    failure to state a claim.       Conclusory allegations that a Defendant or group of
         11    Defendants has violated a constitutional right are not acceptable and will be
         12    dismissed.
         13    VI.       Warnings
         14              A.     Release
         15              If Plaintiff is released while this case remains pending, and the filing fee has not
         16    been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         17    that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         18    (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         19    result in dismissal of this action.
         20              B.     Address Changes
         21              Plaintiff must file and serve a notice of a change of address in accordance with Rule
         22    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         23    relief with a notice of change of address. Failure to comply may result in dismissal of this
         24    action.
         25              C.     Possible “Strike”
         26              Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
         27    fails to file an amended complaint correcting the deficiencies identified in this Order, the
         28    dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).


JDDL-K
                                                             - 10 -
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 11 of 22




          1    Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
          2    judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
          3    occasions, while incarcerated or detained in any facility, brought an action or appeal in a
          4    court of the United States that was dismissed on the grounds that it is frivolous, malicious,
          5    or fails to state a claim upon which relief may be granted, unless the prisoner is under
          6    imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
          7           D.     Possible Dismissal
          8           If Plaintiff fails to timely comply with every provision of this Order, including these
          9    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         10    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         11    the Court).
         12    IT IS ORDERED:
         13           (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
         14           (2)    As required by the accompanying Order to the appropriate government
         15    agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
         16    of $24.00.
         17           (3)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
         18    has 30 days from the date this Order is filed to file a first amended complaint in compliance
         19    with this Order.
         20           (4)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         21    Court must, without further notice, enter a judgment of dismissal of this action with
         22    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         23    and deny any pending unrelated motions as moot.
         24    ....
         25    ....
         26    ....
         27    ....
         28    ....


JDDL-K
                                                           - 11 -
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 12 of 22




          1           (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          2    civil rights complaint by a prisoner.
          3           Dated this 20th day of April, 2020.
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                            - 12 -
       Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 13 of 22



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
     Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 14 of 22



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 15 of 22




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 16 of 22




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 17 of 22



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
               Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 18 of 22




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 19 of 22



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
             Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 20 of 22



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
               Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 21 of 22



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 3:20-cv-08032-JAT--ESW Document 5 Filed 04/20/20 Page 22 of 22



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
